NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                        Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                    Submitted November 4, 2010
                                    Decided November 23, 2010

                                               Before

                                RICHARD A. POSNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐1003

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin.

        v.                                           No. 08‐CR‐89

ISAIAH SMITH,                                        Lynn Adelman,
     Defendant‐Appellant.                            Judge.

                                             O R D E R

       Isaiah Smith, a member of the Milwaukee street gang “Solid Over Concrete,” was
arrested after selling an informant 55 grams of crack for $1,700 during a police sting.  Smith
was turned over to federal authorities and pleaded guilty to distributing crack.  See 21
U.S.C. § 841(a)(1) (2006).  The district court sentenced him to 120 months’ imprisonment,
which at that time was the mandatory minimum for crack offenses involving 50 or more
grams.  See 21 U.S.C. § 841(b)(1)(A) (2006). 

       Smith filed a notice to appeal, but his appointed counsel has concluded that the
appeal is frivolous and seeks permission to withdraw.  See Anders v. California, 386 U.S. 738
No. 10‐1003                                                                                 Page 2


(1967).  Smith did not respond to our invitation to comment on counselʹs motion.  See CIR.R.
51(b).  Because counsel’s supporting brief is facially adequate, we limit our review to the
one potential issue counsel discusses.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th
Cir. 2002).

      According to counsel, Smith does not want his guilty plea vacated.  Thus counsel
appropriately omits discussion about the adequacy of the plea colloquy and the
voluntariness of the plea.  See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

         Counsel evaluates only one potential argument: whether Smith could challenge the
reasonableness of his prison term.  At sentencing the district court properly calculated a
guidelines imprisonment range of 120 to 150 months and imposed the 120‐month statutory
minimum.  There are two exceptions permitting a district court to sentence below a
statutory minimum, but neither applied to Smith: the government did not move for a
reduced sentence based on substantial assistance, see 18 U.S.C. § 3553(e), and Smith’s ten
criminal history points made him ineligible for “safety valve” relief, see id. § 3553(f);
see also United States v. Forman, 553 F.3d 585, 588 (7th Cir. 2009); United States v. Simpson, 337
F.3d 905, 909 (7th Cir. 2003).  Because the district court was constrained from sentencing
Smith to anything less than the statutory minimum, we agree with counsel that a challenge
to the prison term would be frivolous.

       Counselʹs motion to withdraw is GRANTED, and the appeal is DISMISSED.